Citation Nr: 1447788	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-10 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to September 13, 2010, for the grant of service connection for diabetes mellitus.

2.  Entitlement to an effective date prior to April 4, 2006, for the grant of a 100 percent disability rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1969 to May 1971 with service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2010 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In an August 2008 decision, the Board determined that a rating for PTSD in excess of 50 percent prior to April 4, 2006 was not warranted.  More specifically, the Board found that it was factually ascertainable that on April 4, 2006, the Veteran's PTSD rating increased to disability rating of 100 percent.  See Board decision dated August 29, 2009, pages 16 and 17.  Subsequent rating decisions have continued to rate the Veteran's PTSD as 100 percent disabling, effective May 10, 2006.  Put another way, the agency of original jurisdiction (AOJ) has not properly effectuated the Board's August 2008 decision to assign an effective date of April 4, 2006, for award of a 100 percent rating for PTSD.  The issue of clear and unmistakable error (CUE) has thereby been raised by the record, but has not been adjudicated by the AOJ.  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  On September 13, 2010, the Veteran filed an original claim for service connection for diabetes mellitus.

2.  VA received no communication that constituted a formal or informal claim for service connection for diabetes mellitus prior to September 13, 2010.

3.  Diabetes mellitus was diagnosed on March 15, 2010 

4.  An August 2008 Board decision that determined that it was factually ascertainable that a 100 percent disability rating for PTSD was warranted effective April 4, 2006, is final. 

5.  In September 2011, the Veteran requested an earlier effective date for his PTSD rating of 100 percent.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 13, 2010 for the grant of service connection for diabetes mellitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).

2.  The claim of entitlement to an effective date earlier than April 4, 2006, for the grant of a 100 percent disability rating for PTSD is dismissed.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that: (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103 , 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

As the resolution of the Veteran's appeal for earlier effective date for the grant of service connection for diabetes mellitus and for a 100 percent disability rating for PTSD are dependent solely on the law and regulations pertaining to claims for VA benefits, no further development under the duty to notify and assist is warranted. Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 2-04 (2004), 69 Fed. Reg. 25180 (2004).

Law and Analysis - Effective Dates

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  38 U.S.C.A. § 5100 (West 2002); 38 C.F.R. § 3.400 (2014).  The effective date for an increased rating will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, provided a claim is received within one year from such date; otherwise, the effective date for an increased rating will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o).

However, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2014).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase. Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997). 

In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a) (2014).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1) (2014).  If a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2) (2014).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3) (2014).  However, in order for the claimant to be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all the eligibility criteria of the liberalized benefit on the effective date of the liberalizing law and such eligibility existed continuously since that time.  38 C.F.R. § 3.114(a) (2014)

An application for VA compensation must generally be a specific claim in the form prescribed by the Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2014).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a) (2014).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014). 

VA has also promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  38 C.F.R. § 3.816 (2014); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

Specifically, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including diabetes mellitus.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816 (c)(1)-(3) (2014).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4) (2014).  Certain additional exceptions are set forth that are not pertinent to this appeal.

Effective date for diabetes mellitus

The Veteran contends that an effective date earlier than September 13, 2010, is warranted for the grant of service connection for diabetes mellitus. 

The record reflects that the Veteran served in Vietnam, and he was granted presumptive service connection for diabetes mellitus based on exposure to herbicides during such service.  He is a Nehmer class member.  However, the Veteran was not denied compensation for diabetes mellitus between September 25, 1985, and May 3, 1989.  Likewise, he did not submit a claim for service connection for such condition between May 3, 1989, and May 8, 2001, the date on which the liberalizing law that added diabetes mellitus as a disease presumptively due to in-service exposure to herbicides became effective.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  There is no argument to the contrary from the Veteran.  Therefore, the effective date for the grant of service connection for diabetes mellitus must be assigned pursuant to 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4) (2014).

The Veteran's claim for service connection for diabetes mellitus based on herbicide exposure was received by VA on September 13, 2010.  There is no indication in the claims file that any attempt was made, by the Veteran or any authorized representative, to seek service connection for diabetes mellitus prior to that date.  The Veteran does not argue that he filed a formal or informal claim for service connection for diabetes mellitus prior to September 13, 2010.   Without any earlier submissions that may be considered a formal or informal claim, an earlier effective date cannot be assigned.
The Veteran instead asserts that he is entitled to an earlier effective date for diabetes mellitus based on being diagnosed with diabetes mellitus prior to September 13, 2010.  However, the effective date of service connection is not assigned based on the date the claimant asserts that the disability appeared, or on the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service.  Rather, the effective date is assigned based on the date that the application or claim upon which service connection was eventually awarded was received by VA.  38 C.F.R. § 3.400 (2014); Lalonde v. West, 12 Vet. App. 377, 382-83 (1999).  Here, while there is evidence that diabetes was diagnosed as early as March 2010, the Veteran filed a claim for service connection for diabetes mellitus on September 13, 2010.  There is no basis to grant an effective date earlier than that currently assigned for the Veteran's diabetes mellitus.

Consideration has also been given to whether an earlier effective date may be assigned under the tenets of 38 C.F.R. § 3.114.  However, in order for a claimant to be eligible for the one-year retroactive payment under 38 C.F.R. § 3.114, the evidence must show that the claimant met all the eligibility criteria of the liberalized benefit on the effective date of the liberalizing law and such eligibility existed continuously since that time.  Diabetes mellitus was added to the list of diseases presumed to be related to herbicide exposure on May 8, 2001.  A review of the record shows that the Veteran was initially diagnosed as having diabetes mellitus on March 15, 2010, which is well after that liberalizing date.  The assignment of an earlier effective date under 38 C.F.R. § 3.114 is thereby not warranted.  

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Under the circumstances in this case, the appropriate effective date for the award of service connection for diabetes mellitus is September 13, 2010, the earliest date allowable for service connection based on the facts of this case and VA regulations.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As there is no legal basis for assignment of any earlier effective date, the claim for an earlier effective date for the award of service connection in this case must be denied as being without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


Effective date for PTSD

The Veteran contends that an effective date earlier than May 10, 2006, is warranted for the grant of a 100 percent disability rating for PTSD.
 
By way of history, the Veteran initiated a claim for service connection for PTSD on September 14, 2004.  An April 2005 rating decision granted service connection for PTSD and assigned a 10 percent initial rating, effective September 14, 2004.  The Veteran filed a notice of disagreement regarding the rating in August 2005.  In a March 2006 rating decision, the RO increased the rating to 50 percent effective December 27, 2005; and, in a May 2006 rating decision, the RO increased the rating to 100 percent effective May 10, 2006.  Such created a staged rating, which the Veteran continued to express disagreement.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In a June 2006 statement of the case, the RO addressed the ratings during all periods, from September 2004 to December 2005, from December 2005 to May 2006, and from May 2006 onwards, which encompassed the Veteran's contentions regarding seeking an earlier effective date of the grant of a 100 percent disability rating for PTSD.  The Veteran perfected an appeal of these matters.  

In an August 29, 2008 decision, the Board, in pertinent part, determined that a rating for PTSD in excess of 50 percent prior to April 4, 2006 was not warranted.  The Board found that it was factually ascertainable that on April 4, 2006, the Veteran's PTSD rating increased to disability rating of 100 percent.  The Board acknowledged the Veteran's argument that he was entitled to a 100 percent rating from January 3, 2006, which was the date he left his job, but ultimately concluded that April 4, 2006, was the correct date for the 100 percent rating.  Reference was made to a letter from Dr. J.B., who had identified April 4, 2006, as the date that the Veteran could no longer work.  The August 29, 2008, Board decision was not appealed; and, thus, the decision became final.  38 C.F.R. § 20.1100.

In September 2011, the Veteran submitted a claim for an earlier effective date for the grant of a 100 percent disability rating for PTSD. The Board finds that claim is precluded by law.  To seek an earlier effective date for a final decision, a Veteran must file a claim of clear and unmistakable error concerning the prior decision. Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on clear and unmistakable error could result in the assignment of an effective date earlier than the date of a final decision, as free-standing claims for earlier effective dates vitiate the rule of finality).  This present claim was filed and developed as a free-standing claim for entitlement to an earlier effective date.  The disposition of the Veteran's effective date claim is controlled by legal precedent and is based upon the operation of law.  The Board has determined that the August 2008 Board decision is final. 

Because the evidence does not show that the Veteran filed a clear and unmistakable error claim with regard to the final August 2008 Board decision, and has instead attempted to file a free-standing earlier effective date claim, dismissal is the appropriate remedy.  The Board has no alternative but to dismiss the appeal without prejudice to the Veteran's filing a clear and unmistakable error claim.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the Veteran's claim for entitlement to an earlier effective date for the award of a 100 percent rating for service-connected PTSD is dismissed. 


ORDER

Entitlement to an effective date of September 13, 2010, for the grant of service connection for diabetes mellitus is granted.

Entitlement to an effective date prior to April 4, 2006, for the grant of a 100 percent disability rating for PTSD is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


